DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 2-22 in the reply filed on 8/4/2022 is acknowledged.
Claims 23-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/4/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cephalad tissue tract… the caudal tissue tract… the cephalad sheath…. The caudal sheath…. With catheters placed through the cephalad sheath and the caudal sheath… the cephalad closure device…. The caudal closure device as recited in claim 2; the third tissue tract…. The third sheath…. The third closure device as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflectect in the statute} so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s} because the examined application claim is either anticipated by, or would have been obvious over, the reference claims). See, e.g., in re Berg, 140 F3d 1428, 46 USPQ2d 1226 (Fed. Oi. 1998): in re Goodman, 11 F.3d 1946, 29 USPQ2d 2010 (Fed. Cir 1993); in re LongL 759 F.2d 687, 225 USPO 645 (Fed. Cir.1985): in re Van Omum, 686 F.2d 937, 214 USFO 761 (CGPA 1982): in re Vog&l, 422 F 2d 438, 164 USPQ 619 (COPA 1976): and in re Thonngton, 418 F.2d 528. 163 USPQ 644 (CCPA 1969}.
A timely fled terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcorne an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer, A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.730).
Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US. Pat. No.10660627. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited US. Pat. No. 10660627. in particular, claim 1 of ‘627 includes at least the limitation found in claim 2 of the instant application, e.g., a method for forming and closing a plurality of penetrations in a blood vessel, said method comprising: forming a cephalad tissue tract from a skin surface to a lumen of a blood vessel, the cephalad tissue tract defining a cephalad penetration in the blood vessel; forming a caudal tissue tract from the skin surface to the lumen of the blood vessel, the caudal tissue tract defining a caudal penetration in the blood vessel, wherein the cephalad penetration is positioned along the blood vessel at a location closer to a head of a patient than is the caudal penetration; placing a cephalad sheath through the cephalad tissue tract into the lumen of the blood vessel; placing a caudal sheath through the caudal tissue tract into the lumen of the blood vessel, wherein a portion of the cephalad sheath lies between a portion of the caudal sheath and the skin surface; performing a diagnostic or an interventional procedure with catheters placed through the cephalad sheath and the caudal sheath; removing the catheters from the sheaths; positioning a distal region of a cephalad closure device through the cephalad penetration into the blood vessel lumen, wherein the caudal sheath does not mask imaging of the distal region of the cephalad closure device; closing the cephalad penetration with the cephalad closure device positioned through the cephalad sheath; positioning a distal region of a caudal closure device thorough the caudal penetration into the lumen of the blood vessel; and closing the caudal penetration with the caudal closure device positioned through the caudal sheath.., (See in re Goodrnan, 11 FP. Sd 1046, 28 USPG2d 2010 (Fed Cir 1993): once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
As to claims 3-22 are not patentably distinct from each other because they are essentially the same as those claims 2-21 in the U.S Pat.10660627.

Claims 2-14, 17-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13, 15-19 of US. Pat. No.10531868. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current pending application are anticipated by the claims in the cited US. Pat. No. 10531868. in particular, claim 1 of ‘868 includes at least the limitation found in claim 2 of the instant application, e.g a method for forming and sealing/closing a plurality of penetrations in a blood vessel comprising: at least (1) a cephalad tissue tract and a cephalad access penetration and (2) a caudal tissue tract and a caudal access penetration, wherein the cephalad tissue tract and access penetration are positioned on the blood vessel at a location closer to a head of the patient than the caudal tissue tract and access penetration; placing a cephalad access sheath through the cephalad tissue tract and access vascular wall penetration and into a lumen of the blood vessel; placing a caudal access sheath through the caudal tissue tract and access penetration and into the lumen of the blood vessel, wherein a distal portion of the cephalad access sheath lies between a distal portion of the caudal access sheath and the skin surface; providing at least a cephalad vascular closure device and a caudal vascular closure device, each vascular closure device including a shaft and an occlusion element at a distal end of the shaft; performing a diagnostic or an interventional procedure; introducing the shaft of the cephalad vascular closure device through the cephalad access sheath to position a cephalad occlusion element of the cephalad vascular closure device in the lumen of the blood vessel above the distal portion of the caudal access sheath; deploying the cephalad occlusion element against an inner wall of the blood vessel, wherein the caudal access sheath does not overlap with or lie over and mask imaging of the cephalad occlusion element as said cephalad occlusion element is being deployed; (See in re Goodrnan, 11 FP. Sd 1046, 28 USPG2d 2010 (Fed Cir 1993): once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer.
As to claims 3-14, 17-21 are not patentably distinct from each other because they are essentially the same as those claims 2-13, 15-19 in the U.S Pat.10531868.
As to claims 15, 16, 22 are also rejected on the ground of non-statutory obviousness type double patenting due to it dependency from claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771